DETAILED ACTION
The applicant’s amendment filed on July 25, 2022 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been marked as (Original) however the claim has been amended and should read (Currently Amended) the applicant is reminded to properly mark each claim with the proper identifier for clarity of record as discussed in MPEP 714.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to managing equipment in a building. 
Under step 1, claims 1-10, recite a method, claims 11-15 recite a medium and Claims 16-20 recite a system, as such each of the claims are directed toward one of the statutory categories. 
Under step 2A1, Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). The claims are directed toward using problem and product information to make service recommendations.
Claims 1, 11 and 16 recites a receiving problem information and receiving product information both of which are merely data gathering steps and as such they are merely insignificant extra solution activity steps, see MPEP 2106.05(g). The step of outputting the resolution information is merely displaying data which is an insignificant extra solution activity step, see MPEP 2106.05(g). The remaining elements of performing the machine learning analysis and generating a resolution information are both general in nature that is they allow for any possible manner of performing these tasks. This is supported in the applicant’s originally filed specification which outlines that this can one of many possible ways of performing the analysis. As such this is merely applying the abstract idea of determining a solution to the problem based on the collected data on a computer, see MPEP 2106.05(f). As stated in MPEP 2106.05(f) if the claim fails to recite details of how a solution to a problem is accomplished, that is it covers any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, it does not integrate the judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it”. In this instant case the claims recite the use of machine learning which is a branch of artificial intelligence and covers a variety of techniques. Rather than claiming a specific technique or improvement to a technique the claims merely recite a general concept without any specifics as to how it is achieved. As such the claims do not integrate the judicial exception into a practical application or provide significantly more. 
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the limitations of the claims are directed toward a method of organizing human activity. The additional structure of processor(s), medium and program instructions are generic structural element and as such fail to render the claims into a practical application. 
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are not additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claims 2-4, 12 and 17 recite “the product information comprises tag information for a product”, “the problem information comprises at least one of error information regarding an error experienced in operation of the product, or symptom information regarding a symptom exhibited by the product in the operation of the product” and “retrieving one or more system attributes for a product identified by the product information, and retrieving a support history for the product” which recites retrieving information and what the information is but not how the information is used to achieve the result. As such this is merely data gathering and describing the data which is gathered, which does not render the claims into a practical application.
	Dependent claims 5, 13 and 18 recites “performing an outcome analysis, wherein the outcome analysis is based, at least in part, on the resolution information, the machine learning analysis is performed by one or more machine learning systems of the resolution identification system, and a result of the outcome analysis is fed back to the one or more machine learning systems”, which describes the type of information which is used but does not establish how the data is used to achieve the result. As discussed with the independent claims the machine learning analysis is general in nature that is they allow for any possible manner of performing these tasks. As this does not describe how the results are achieved this fails to render the claims into a practical application.
	Claims 6, 7, 14 and 19 recite “performing data processing on the problem information, wherein the data processing comprises generating prepared data by performing a data cleansing operation on the problem information, and performing natural language processing on the prepared data” and “identifying one or more historically successful resolutions, wherein the one or more historically successful resolutions are identified by analyzing existing historical data; and creating a sub-intelligence engine, wherein the sub-intelligence engine is created using a portion of the problem information”, which describes concepts such as data cleansing, performing natural language processing  and creating a sub-intelligence engine but provides no specifics as to how these functions are used or how the results are achieved. The additional aspects of identifying historical information is merely data gathering. As this does not describe how the results are achieved this fails to render the claims into a practical application.
	Claims 8, 15 and 20 recite “wherein the one or more machine learning models comprise at least one of a guided path model, a soft model, a hard model, or a cluster model” which describes the types of machine learning techniques but not how the system achieves these models or how the models are used to achieve the results. As such these elements fails to render the claims into a practical application.
	Claim 9, recites “generating a machine learning input to the one or more machine learning models, wherein the problem information comprises error information and symptom information, and the machine learning input is generated by generating error code information by performing error code interpretation on the error information, and performing keyword extraction on the error code information and the symptom information” which describes the type of information which is collected, which is an insignificant extra solution activity step as it is merely data gathering. As discussed with the independent claims the machine learning analysis is general in nature that is they allow for any possible manner of performing these tasks. As this does not describe how the results are achieved this fails to render the claims into a practical application.
	Claim 10 recites “performing an outcome analysis, wherein the machine learning input is one of the plurality of machine learning inputs, the plurality of machine learning inputs comprise existing problem information and business rule information, the outcome analysis is based, at least in part, on the resolution information, the machine learning analysis is performed by one or more machine learning systems of the resolution identification system, and results of the outcome analysis are fed back to the existing problem information and the business rule information,” which describes the type of information which is collected, which is an insignificant extra solution activity step as it is merely data gathering. As discussed with the independent claims the machine learning analysis is general in nature that is they allow for any possible manner of performing these tasks. As this does not describe how the results are achieved this fails to render the claims into a practical application.
	Thus, when considered individually or as a combination these elements do not amount to a practical application.
	As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – processor(s), medium and instructions. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic components performing a generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a components to perform the functions amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakharov et al. (US 2020/0134012 A1) hereafter Zakharov, in view of Ghatage et al. (US 2017/0372231 A1) hereafter Ghatage.
As per claim 1, Zakharov discloses a method comprising:
	receiving problem information from a user interface (Page 4, paragraphs [0042] and [0043]; disclose that the system receives the problem information from the user and this can be in various forms. The input can be in the form of text messages, emails, chatbot converted to text, input from customer service personnel handling customer complaints via phone, online input via web service or other forms. Page 10, paragraph [0108]; discloses that the customer can submit their requests through their device and submit the requests through text message or email for example), wherein 
		the problem information is received at a resolution identification system (Page 4, paragraphs [0042] and [0043]; disclose that the system receives the problem information from the user. Page 8, paragraph [0088]; discloses that the programmed computer includes a server or cloud-based computing system. Page 9, paragraphs [0097] and [0098]; disclose that the system is programmed with the instructions to carry out the invention such as receiving and processing customer requests), and
		the problem information describes one or more characteristics of a problem (Page 4, paragraph [0043]; discloses that the request includes one or more characteristics of a problem specifically symptoms of a problem);
	receiving product information at the resolution identification system (Page 4, paragraph [0044]; discloses that the records include product information such a device identifier. Page 4, paragraph [0047]; discloses that the system receives a device log either from the device directly or for a specific device. This includes the history including service visits. Page 6, paragraph [0059]; discloses that the history can be for a particular device, a family of devices or other product associations. Page 7, paragraph [0079]; discloses that the records include the device model), wherein 
		the product information describes one or more characteristics of a product (Page 4, paragraph [0047]; discloses that the system receives a device log either from the device directly or for a specific device. This includes the history including service visits. Page 6, paragraph [0059]; discloses that the history can be for a particular device, a family of devices or other product associations. Page 7, paragraph [0079]; discloses that the records include the device model);
	performing machine learning analysis of the problem information and the product information (Page 4, paragraphs [0045]-[0048]; discloses that machine learning is used to analyze the problem information and information about the product itself), wherein 
		the machine learning analysis produces one or more model outputs (Page 5, paragraph [0056]; discloses that machine learning is used to build a map between the problem symptoms and the resolutions. Page 6, paragraph [0062]-[0063]; discloses that models are produced. Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester),
		the machine learning analysis is performed by a machine learning system of the resolution identification system (Page 7, paragraph [0082]; discloses that the machine learning process is carried out by the system),
		the machine learning analysis is performed using one or more machine learning models, wherein at least one of the one or more machine learning models is trained as a logistic regression model (Page 6, paragraph [0062]-[0063]; discloses that models are produced and used to train the machine learning to perform the mapping to the resolution. These models include Logistic Regression models. Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester), and 
		each of the one or more machine learning models produces a corresponding one of the one or more model outputs, wherein at least one of the one or more machine learning models classifies the problem information (Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester. In this case the outputs are the resolutions. Page 4, paragraph [0048]; discloses that the classification is performed identify text and symptoms of the problems);
	generating resolution information by performing an action identification operation using the one or more model outputs (Page 7, paragraphs [0074]-[0078]; discloses that the resolutions are generated based on the most likely fit based on the analysis of machine learning process which is the outputs of the models); and
	outputting the resolution information from the resolution identification system, wherein the resolution information is output to the user interface (Page 7, paragraphs [0074]-[0078]; discloses that the resolutions are output to the request and can be communicated through text, email, online web app, or other manner, this the user can access through their device. Page 8, paragraph [0087]; discloses that the user through a web-based application can access the system through their device).
	While Zakharov discusses classifying information it is not explicit that the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type.
Ghatage, which like Zakharov talks about using machine learning to generate resolutions, teaches it is known for the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type (Page 3, paragraph [0026]; teaches that the system can analyze business rules to classify a problem. This acts as a sub-intelligence engine as it is a subset of the data which is used to analyze the specific situation for that customer and their specific situation. Page 5, paragraphs [0042] and [0043] and Page 6, paragraph [0044]; teaches that the system can be trained on various types of data also including historical data and problem data and adapted over time to refine the data and improve the models. Thus the business rules are updated based on the problem type. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded. Zakharov however fails to explicitly disclose  the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type.
Ghatage teaches a similar resolution recommendation system which utilizes machine learning to analyze data. Ghatage establishes it is known for the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type.
It would have been obvious to one of ordinary skill in the art to include in the machine learning system of Zakharov, the ability for the machine learning models to classify the problem information as problem type and updating business rule information based on the problem type as taught by Ghatage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ghatage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov, with the ability for the machine learning models to classify the problem information as problem type and updating business rule information based on the problem type as taught by Ghatage, for the purposes of refining the results and improving the recommendations. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results.
As per claim 2, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses the product information comprises tag information for a product (Page 4, paragraph [0044]; discloses that the records include product information such a device identifier. Page 7, paragraph [0079]; discloses that the records include the device model. This is consistent with the applicant’s originally filed specification paragraph [0031] which establishes that the tag is information that identifies the item or product).
	As per claim 3, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses wherein the problem information comprises at least one of:
	error information regarding an error experienced in operation of the product, or symptom information regarding a symptom exhibited by the product in the operation of the product (Page 4, paragraph [0043] and [0048]; discloses that the problem information is symptom information regarding the product. As shown in Page 5, paragraph [0054] which establishes it can be “the printer produces a loud noise during printing” which are symptoms exhibited by the product during operation. Page 6, paragraph [0071]; discloses that the problem information can include error information through an error log).
	As per claim 4, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses retrieving one or more system attributes for a product identified by the product information (Page 7, paragraph [0073]; discloses that the resolution codes can be manufacturer specific as such the product historical information which includes the product identifier in the form of a device model can be used to identify a subset of resolutions specific to the manufacturer), and
	retrieving a support history for the product (Page 5, paragraphs [0050]-[0051]; discloses that the system retrieves the support history for the product).
	As per claim 5, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses performing an outcome analysis, wherein 
	the outcome analysis is based, at least in part, on the resolution information, the machine learning analysis is performed by one or more machine learning systems of the resolution identification system, and a result of the outcome analysis is fed back to the one or more machine learning systems (Page 5, paragraph [0056]; discloses that the successful resolutions are used to train the machine learning model. Page 7, paragraph [0074]; discloses that the outcomes from the requests are added to the training dataset to continually enhance machine learning).
	As per claim 6, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses performing data processing on the problem information, wherein 
	the data processing comprises
	generating prepared data by performing a data cleansing operation on the problem information (Page 4, paragraph [0046]; discloses that the system will remove known stopwords. Page 6, paragraph [0069]; discloses that the data is cleansed by tokenizing the sentences and normalizing the words in the sentence. This is consistent with the applicant’s originally filed specification paragraph [0042]), and 
performing natural language processing on the prepared data (Page 6, paragraph [0060]; discloses that the system performs natural language extraction and natural language association which together form the natural language processing on the data).
As per claim 7, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses wherein the performing data processing further comprises:
	identifying one or more historically successful resolutions, wherein the one or more historically successful resolutions are identified by analyzing existing historical data (Page 5, paragraph [0056]; discloses that the successful resolutions are used to train the machine learning model. Page 7, paragraph [0074]; discloses that the outcomes from the requests are added to the training dataset to continually enhance machine learning).
Zakharov however fails to explicitly state creating a sub-intelligence engine, wherein the sub-intelligence engine is created using a portion of the problem information.
Ghatage, which like Zakharov talks about using machine learning to generate resolutions, teaches it is known to creating a sub-intelligence engine, wherein the sub-intelligence engine is created using a portion of the problem information (Based on the applicant’s originally filed specification paragraph [0045] “Sub-intelligence engines 258 can be implemented as a type of enterprise information management that combines business rules management, predictive analytics, and prescriptive analytics…” based on this the sub-intelligence engine combines business rules and other predictive information to tailor the results. Ghatage Page 3, paragraph [0026]; teaches that the system can analyze business rules to classify a problem. This acts as a sub-intelligence engine as it is a subset of the data which is used to analyze the specific situation for that customer and their specific situation. Page 5, paragraphs [0042] and [0043] and Page 6, paragraph [0044]; teaches that the system can be trained on various types of data also including historical data and problem data and adapted over time to refine the data and improve the models. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded. Zakharov however fails to explicitly disclose that it creates a sub-intelligence engine using a portion of the problem information. 
Ghatage teaches a similar resolution recommendation system which utilizes machine learning to analyze data. Ghatage establishes it is known to consider additional information such as business rules which creates a sub-intelligence engine which is created by the portion of problem information.
It would have been obvious to one of ordinary skill in the art to include in the machine learning system of Zakharov, the ability to consider additional rules or information such as business rules to create a sub-intelligence engine that looks at a portion or subset of the problem information as taught by Ghatage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ghatage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov, with the ability to consider additional rules or information such as business rules to create a sub-intelligence engine that looks at a portion or subset of the problem information as taught by Ghatage, for the purposes of refining the results and improving the recommendations. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results.
As per claim 11, Zakharov discloses a non-transitory computer-readable storage medium comprising program instructions, which, when executed by one or more processors of a computing system (Page 8, paragraphs [0091], [0092], [0095] and [0096]; discloses that the system contains a processor as party of the computing system and contains storage medium which comprises the program instructions for carrying out the invention), perform a method comprising:
	receiving problem information from a user interface (Page 4, paragraphs [0042] and [0043]; disclose that the system receives the problem information from the user and this can be in various forms. The input can be in the form of text messages, emails, chatbot converted to text, input from customer service personnel handling customer complaints via phone, online input via web service or other forms. Page 10, paragraph [0108]; discloses that the customer can submit their requests through their device and submit the requests through text message or email for example), wherein 
		the problem information is received at a resolution identification system (Page 4, paragraphs [0042] and [0043]; disclose that the system receives the problem information from the user. Page 8, paragraph [0088]; discloses that the programmed computer includes a server or cloud-based computing system. Page 9, paragraphs [0097] and [0098]; disclose that the system is programmed with the instructions to carry out the invention such as receiving and processing customer requests), and
		the problem information describes one or more characteristics of a problem (Page 4, paragraph [0043]; discloses that the request includes one or more characteristics of a problem specifically symptoms of a problem);
	receiving product information at the resolution identification system (Page 4, paragraph [0044]; discloses that the records include product information such a device identifier. Page 4, paragraph [0047]; discloses that the system receives a device log either from the device directly or for a specific device. This includes the history including service visits. Page 6, paragraph [0059]; discloses that the history can be for a particular device, a family of devices or other product associations. Page 7, paragraph [0079]; discloses that the records include the device model), wherein 
		the product information describes one or more characteristics of a product (Page 4, paragraph [0047]; discloses that the system receives a device log either from the device directly or for a specific device. This includes the history including service visits. Page 6, paragraph [0059]; discloses that the history can be for a particular device, a family of devices or other product associations. Page 7, paragraph [0079]; discloses that the records include the device model);
	performing machine learning analysis of the problem information and the product information (Page 4, paragraphs [0045]-[0048]; discloses that machine learning is used to analyze the problem information and information about the product itself), wherein 
		the machine learning analysis produces one or more model outputs (Page 5, paragraph [0056]; discloses that machine learning is used to build a map between the problem symptoms and the resolutions. Page 6, paragraph [0062]-[0063]; discloses that models are produced. Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester),
		the machine learning analysis is performed by a machine learning system of the resolution identification system (Page 7, paragraph [0082]; discloses that the machine learning process is carried out by the system), 
		the machine learning analysis is performed using one or more machine learning models, wherein at least one of the one or more machine learning models is trained as a logistic regression model (Page 6, paragraph [0062]-[0063]; discloses that models are produced and used to train the machine learning to perform the mapping to the resolution. These models include Logistic Regression models. Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester), and
		each of the one or more machine learning models produces a corresponding one of the one or more model outputs, wherein at least one of the one or more machine learning models classifies the problem information (Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester. In this case the outputs are the resolutions. Page 4, paragraph [0048]; discloses that the classification is performed identify text and symptoms of the problems); 
	generating resolution information by performing an action identification operation using the one or more model outputs (Page 7, paragraphs [0074]-[0078]; discloses that the resolutions are generated based on the most likely fit based on the analysis of machine learning process which is the outputs of the models); and
outputting the resolution information from the resolution identification system, wherein the resolution information is output to the user interface (Page 7, paragraphs [0074]-[0078]; discloses that the resolutions are output to the request and can be communicated through text, email, online web app, or other manner, this the user can access through their device. Page 8, paragraph [0087]; discloses that the user through a web-based application can access the system through their device).
While Zakharov discusses classifying information it is not explicit that the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type.
Ghatage, which like Zakharov talks about using machine learning to generate resolutions, teaches it is known for the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type (Page 3, paragraph [0026]; teaches that the system can analyze business rules to classify a problem. This acts as a sub-intelligence engine as it is a subset of the data which is used to analyze the specific situation for that customer and their specific situation. Page 5, paragraphs [0042] and [0043] and Page 6, paragraph [0044]; teaches that the system can be trained on various types of data also including historical data and problem data and adapted over time to refine the data and improve the models. Thus the business rules are updated based on the problem type. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded. Zakharov however fails to explicitly disclose  the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type.
Ghatage teaches a similar resolution recommendation system which utilizes machine learning to analyze data. Ghatage establishes it is known for the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type.
It would have been obvious to one of ordinary skill in the art to include in the machine learning system of Zakharov, the ability for the machine learning models to classify the problem information as problem type and updating business rule information based on the problem type as taught by Ghatage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ghatage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov, with the ability for the machine learning models to classify the problem information as problem type and updating business rule information based on the problem type as taught by Ghatage, for the purposes of refining the results and improving the recommendations. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results.
As per claim 12, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses wherein the method further comprises:
	retrieving one or more system attributes for a product identified by the product information (Page 7, paragraph [0073]; discloses that the resolution codes can be manufacturer specific as such the product historical information which includes the product identifier in the form of a device model can be used to identify a subset of resolutions specific to the manufacturer), and
	retrieving a support history for the product (Page 5, paragraphs [0050]-[0051]; discloses that the system retrieves the support history for the product), wherein 	
		the product information comprises tag information for a product (Page 4, paragraph [0044]; discloses that the records include product information such a device identifier. Page 7, paragraph [0079]; discloses that the records include the device model. This is consistent with the applicant’s originally filed specification paragraph [0031] which establishes that the tag is information that identifies the item or product), and 
		the product information comprises at least one of:
			error information regarding an error experienced in operation of the product, or symptom information regarding a symptom exhibited by the product in the operation of the product (Page 4, paragraph [0043] and [0048]; discloses that the problem information is symptom information regarding the product. As shown in Page 5, paragraph [0054] which establishes it can be “the printer produces a loud noise during printing” which are symptoms exhibited by the product during operation. Page 6, paragraph [0071]; discloses that the problem information can include error information through an error log).
	As per claim 13, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses wherein the method further comprises: performing an outcome analysis, wherein 
the outcome analysis is based, at least in part, on the resolution information, the machine learning analysis is performed by one or more machine learning systems of the resolution identification system, and a result of the outcome analysis is fed back to the one or more machine learning systems (Page 5, paragraph [0056]; discloses that the successful resolutions are used to train the machine learning model. Page 7, paragraph [0074]; discloses that the outcomes from the requests are added to the training dataset to continually enhance machine learning).
As per claim 14, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses wherein the method further comprises:
	performing data processing on the problem information, wherein 
		the data processing comprises
		generating prepared data by performing a data cleansing operation on the problem information (Page 4, paragraph [0046]; discloses that the system will remove known stopwords. Page 6, paragraph [0069]; discloses that the data is cleansed by tokenizing the sentences and normalizing the words in the sentence. This is consistent with the applicant’s originally filed specification paragraph [0042]), and
		performing natural language processing on the prepared data (Page 6, paragraph [0060]; discloses that the system performs natural language extraction and natural language association which together form the natural language processing on the data);
	identifying one or more historically successful resolutions, wherein the one or more historically successful resolutions are identified by analyzing existing historical data (Page 5, paragraph [0056]; discloses that the successful resolutions are used to train the machine learning model. Page 7, paragraph [0074]; discloses that the outcomes from the requests are added to the training dataset to continually enhance machine learning); and 
Zakharov however fails to explicitly state creating a sub-intelligence engine, wherein the sub-intelligence engine is created using a portion of the problem information.
Ghatage, which like Zakharov talks about using machine learning to generate resolutions, teaches it is known to creating a sub-intelligence engine, wherein the sub-intelligence engine is created using a portion of the problem information (Based on the applicant’s originally filed specification paragraph [0045] “Sub-intelligence engines 258 can be implemented as a type of enterprise information management that combines business rules management, predictive analytics, and prescriptive analytics…” based on this the sub-intelligence engine combines business rules and other predictive information to tailor the results. Ghatage Page 3, paragraph [0026]; teaches that the system can analyze business rules to classify a problem. This acts as a sub-intelligence engine as it is a subset of the data which is used to analyze the specific situation for that customer and their specific situation. Page 5, paragraphs [0042] and [0043] and Page 6, paragraph [0044]; teaches that the system can be trained on various types of data also including historical data and problem data and adapted over time to refine the data and improve the models. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded. Zakharov however fails to explicitly disclose that it creates a sub-intelligence engine using a portion of the problem information. 
Ghatage teaches a similar resolution recommendation system which utilizes machine learning to analyze data. Ghatage establishes it is known to consider additional information such as business rules which creates a sub-intelligence engine which is created by the portion of problem information.
It would have been obvious to one of ordinary skill in the art to include in the machine learning system of Zakharov, the ability to consider additional rules or information such as business rules to create a sub-intelligence engine that looks at a portion or subset of the problem information as taught by Ghatage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ghatage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov, with the ability to consider additional rules or information such as business rules to create a sub-intelligence engine that looks at a portion or subset of the problem information as taught by Ghatage, for the purposes of refining the results and improving the recommendations. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results.
As per claim 16, Zakharov discloses a system comprising:
	one or more processors; and a computer-readable storage medium coupled to the one or more processors, comprising: program instructions, which, when executed by the one or more processors (Page 8, paragraphs [0091], [0092], [0095] and [0096]; discloses that the system contains a processor as party of the computing system and contains storage medium which comprises the program instructions for carrying out the invention),
		perform a method comprising
			receiving problem information from a user interface (Page 4, paragraphs [0042] and [0043]; disclose that the system receives the problem information from the user and this can be in various forms. The input can be in the form of text messages, emails, chatbot converted to text, input from customer service personnel handling customer complaints via phone, online input via web service or other forms. Page 10, paragraph [0108]; discloses that the customer can submit their requests through their device and submit the requests through text message or email for example), wherein 
				the problem information is received at a resolution identification system (Page 4, paragraphs [0042] and [0043]; disclose that the system receives the problem information from the user. Page 8, paragraph [0088]; discloses that the programmed computer includes a server or cloud-based computing system. Page 9, paragraphs [0097] and [0098]; disclose that the system is programmed with the instructions to carry out the invention such as receiving and processing customer requests), and 
				the problem information describes one or more characteristics of a problem (Page 4, paragraph [0043]; discloses that the request includes one or more characteristics of a problem specifically symptoms of a problem);
		receiving product information at the resolution identification system (Page 4, paragraph [0044]; discloses that the records include product information such a device identifier. Page 4, paragraph [0047]; discloses that the system receives a device log either from the device directly or for a specific device. This includes the history including service visits. Page 6, paragraph [0059]; discloses that the history can be for a particular device, a family of devices or other product associations. Page 7, paragraph [0079]; discloses that the records include the device model), wherein 
			the product information describes one or more characteristics of a product (Page 4, paragraph [0047]; discloses that the system receives a device log either from the device directly or for a specific device. This includes the history including service visits. Page 6, paragraph [0059]; discloses that the history can be for a particular device, a family of devices or other product associations. Page 7, paragraph [0079]; discloses that the records include the device model);
		performing machine learning analysis of the problem information and the product information (Page 4, paragraphs [0045]-[0048]; discloses that machine learning is used to analyze the problem information and information about the product itself), wherein 
			the machine learning analysis produces one or more model outputs (Page 5, paragraph [0056]; discloses that machine learning is used to build a map between the problem symptoms and the resolutions. Page 6, paragraph [0062]-[0063]; discloses that models are produced. Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester),
			the machine learning analysis is performed by a machine learning system of the resolution identification system (Page 7, paragraph [0082]; discloses that the machine learning process is carried out by the system),
			the machine learning analysis is performed using one or more machine learning models, wherein at least one of the one or more machine learning models is trained as a logistic regression model (Page 6, paragraph [0062]-[0063]; discloses that models are produced and used to train the machine learning to perform the mapping to the resolution. These models include Logistic Regression models. Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester), and 
			each of the one or more machine learning models produces a corresponding one of the one or more model outputs, wherein at least one of the one or more machine learning models classifies the problem information (Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester. In this case the outputs are the resolutions. Page 4, paragraph [0048]; discloses that the classification is performed identify text and symptoms of the problems);
		generating resolution information by performing an action identification operation using the one or more model outputs (Page 7, paragraphs [0074]-[0078]; discloses that the resolutions are generated based on the most likely fit based on the analysis of machine learning process which is the outputs of the models); and 
	outputting the resolution information from the resolution identification system, wherein the resolution information is output to the user interface (Page 7, paragraphs [0074]-[0078]; discloses that the resolutions are output to the request and can be communicated through text, email, online web app, or other manner, this the user can access through their device. Page 8, paragraph [0087]; discloses that the user through a web-based application can access the system through their device).
While Zakharov discusses classifying information it is not explicit that the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type.
Ghatage, which like Zakharov talks about using machine learning to generate resolutions, teaches it is known for the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type (Page 3, paragraph [0026]; teaches that the system can analyze business rules to classify a problem. This acts as a sub-intelligence engine as it is a subset of the data which is used to analyze the specific situation for that customer and their specific situation. Page 5, paragraphs [0042] and [0043] and Page 6, paragraph [0044]; teaches that the system can be trained on various types of data also including historical data and problem data and adapted over time to refine the data and improve the models. Thus the business rules are updated based on the problem type. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded. Zakharov however fails to explicitly disclose  the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type.
Ghatage teaches a similar resolution recommendation system which utilizes machine learning to analyze data. Ghatage establishes it is known for the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type.
It would have been obvious to one of ordinary skill in the art to include in the machine learning system of Zakharov, the ability for the machine learning models to classify the problem information as problem type and updating business rule information based on the problem type as taught by Ghatage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ghatage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov, with the ability for the machine learning models to classify the problem information as problem type and updating business rule information based on the problem type as taught by Ghatage, for the purposes of refining the results and improving the recommendations. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results.
As per claim 17, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses wherein the method further comprises:
	retrieving one or more system attributes for a product identified by the product information (Page 7, paragraph [0073]; discloses that the resolution codes can be manufacturer specific as such the product historical information which includes the product identifier in the form of a device model can be used to identify a subset of resolutions specific to the manufacturer), and 
	retrieving a support history for the product (Page 5, paragraphs [0050]-[0051]; discloses that the system retrieves the support history for the product), wherein 
		the product information comprises tag information for a product (Page 4, paragraph [0044]; discloses that the records include product information such a device identifier. Page 7, paragraph [0079]; discloses that the records include the device model. This is consistent with the applicant’s originally filed specification paragraph [0031] which establishes that the tag is information that identifies the item or product), and 
		the problem information comprises at least one of
			error information regarding an error experienced in operation of the product, or symptom information regarding a symptom exhibited by the product in the operation of the product (Page 4, paragraph [0043] and [0048]; discloses that the problem information is symptom information regarding the product. As shown in Page 5, paragraph [0054] which establishes it can be “the printer produces a loud noise during printing” which are symptoms exhibited by the product during operation. Page 6, paragraph [0071]; discloses that the problem information can include error information through an error log).
	As per claim 18, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses wherein the method further comprises:
performing an outcome analysis, wherein the outcome analysis is based, at least in part, on the resolution information, the machine learning analysis is performed by one or more machine learning systems of the resolution identification system, and a result of the outcome analysis is fed back to the one or more machine learning systems (Page 5, paragraph [0056]; discloses that the successful resolutions are used to train the machine learning model. Page 7, paragraph [0074]; discloses that the outcomes from the requests are added to the training dataset to continually enhance machine learning).
As per claim 19, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses wherein the method further comprises:
	performing data processing on the problem information, wherein
		the data processing comprises
		generating prepared data by performing a data cleansing operation on the problem information (Page 4, paragraph [0046]; discloses that the system will remove known stopwords. Page 6, paragraph [0069]; discloses that the data is cleansed by tokenizing the sentences and normalizing the words in the sentence. This is consistent with the applicant’s originally filed specification paragraph [0042]), and
		performing natural language processing on the prepared data (Page 6, paragraph [0060]; discloses that the system performs natural language extraction and natural language association which together form the natural language processing on the data);
	identifying one or more historically successful resolutions, when the one or more historically successful resolutions are identified by analyzing existing historical data (Page 5, paragraph [0056]; discloses that the successful resolutions are used to train the machine learning model. Page 7, paragraph [0074]; discloses that the outcomes from the requests are added to the training dataset to continually enhance machine learning); and
Zakharov however fails to explicitly state creating a sub-intelligence engine, wherein the sub-intelligence engine is created using a portion of the problem information.
Ghatage, which like Zakharov talks about using machine learning to generate resolutions, teaches it is known to creating a sub-intelligence engine, wherein the sub-intelligence engine is created using a portion of the problem information (Based on the applicant’s originally filed specification paragraph [0045] “Sub-intelligence engines 258 can be implemented as a type of enterprise information management that combines business rules management, predictive analytics, and prescriptive analytics…” based on this the sub-intelligence engine combines business rules and other predictive information to tailor the results. Ghatage Page 3, paragraph [0026]; teaches that the system can analyze business rules to classify a problem. This acts as a sub-intelligence engine as it is a subset of the data which is used to analyze the specific situation for that customer and their specific situation. Page 5, paragraphs [0042] and [0043] and Page 6, paragraph [0044]; teaches that the system can be trained on various types of data also including historical data and problem data and adapted over time to refine the data and improve the models. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded. Zakharov however fails to explicitly disclose that it creates a sub-intelligence engine using a portion of the problem information. 
Ghatage teaches a similar resolution recommendation system which utilizes machine learning to analyze data. Ghatage establishes it is known to consider additional information such as business rules which creates a sub-intelligence engine which is created by the portion of problem information.
It would have been obvious to one of ordinary skill in the art to include in the machine learning system of Zakharov, the ability to consider additional rules or information such as business rules to create a sub-intelligence engine that looks at a portion or subset of the problem information as taught by Ghatage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ghatage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov, with the ability to consider additional rules or information such as business rules to create a sub-intelligence engine that looks at a portion or subset of the problem information as taught by Ghatage, for the purposes of refining the results and improving the recommendations. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results.

Claim(s) 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakharov et al. (US 2020/0134012 A1) hereafter Zakharov, in view of Ghatage et al. (US 2017/0372231 A1) hereafter Ghatage, further in view of Mandel et al. (US 2017/0223190 A1) hereafter Mandel.
As per claim 8, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov however fails to explicitly disclose wherein the one or more machine learning models comprises at least one of: a guided path model, a soft model, a hard model, or a cluster model.
Mandel, which like Zakharov talks about using machine learning to provide resolutions, teaches it is known for the one or more machine learning models comprises at least one of: a guided path model, a soft model, a hard model, or a cluster model (Page 6, paragraphs [0053]-[0055]; teaches that it is known for the machine learning models to comprise cluster models, where customer service inquiries having similar topics and/or requiring similar responses can be grouped. This is consistent with the applicant’s originally filed specification paragraph [0032]. Since Zakharov establishes that other forms of machine learning can be used paragraph [0062] of Zakharov, it would have been obvious to use clustering to be able to group the requests together and find common solutions as shown in Mandel. This provides a more accurate understanding of the text and better solutions).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the machine learning model includes a cluster model.
The Mandel reference establishes that the use of cluster models in machine learning is known and would allow the system to group requests together and produce more accurate results. Mandel establishes that this type of machine learning was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the machine learning techniques shown in Zakharov and Ghatage with the machine learning techniques including a cluster model as taught in Mandel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Mandel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov and Ghatage, with the machine learning model including a cluster model as taught by Mandel, for the purposes of grouping requests together and refining the results. Since Zakharov establishes that other forms of machine learning can be used paragraph [0062] of Zakharov, it would have been obvious to use clustering to be able to group the requests together and find common solutions as shown in Mandel. This provides a more accurate understanding of the text and better solutions.
As per claim 15, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov however fails to explicitly disclose wherein the one or more machine learning models comprise at least one of a guided path model, a soft model, a hard model, or a cluster model.
Mandel, which like Zakharov talks about using machine learning to provide resolutions, teaches it is known for the one or more machine learning models comprises at least one of: a guided path model, a soft model, a hard model, or a cluster model (Page 6, paragraphs [0053]-[0055]; teaches that it is known for the machine learning models to comprise cluster models, where customer service inquiries having similar topics and/or requiring similar responses can be grouped. This is consistent with the applicant’s originally filed specification paragraph [0032]. Since Zakharov establishes that other forms of machine learning can be used paragraph [0062] of Zakharov, it would have been obvious to use clustering to be able to group the requests together and find common solutions as shown in Mandel. This provides a more accurate understanding of the text and better solutions).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the machine learning model includes a cluster model.
The Mandel reference establishes that the use of cluster models in machine learning is known and would allow the system to group requests together and produce more accurate results. Mandel establishes that this type of machine learning was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the machine learning techniques shown in Zakharov and Ghatage with the machine learning techniques including a cluster model as taught in Mandel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Mandel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov and Ghatage, with the machine learning model including a cluster model as taught by Mandel, for the purposes of grouping requests together and refining the results. Since Zakharov establishes that other forms of machine learning can be used paragraph [0062] of Zakharov, it would have been obvious to use clustering to be able to group the requests together and find common solutions as shown in Mandel. This provides a more accurate understanding of the text and better solutions.
As per claim 20, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov however fails to explicitly disclose wherein the one or more machine learning models comprises at least one of a guided path model, a soft model, a hard model, or a cluster model.
Mandel, which like Zakharov talks about using machine learning to provide resolutions, teaches it is known for the one or more machine learning models comprises at least one of: a guided path model, a soft model, a hard model, or a cluster model (Page 6, paragraphs [0053]-[0055]; teaches that it is known for the machine learning models to comprise cluster models, where customer service inquiries having similar topics and/or requiring similar responses can be grouped. This is consistent with the applicant’s originally filed specification paragraph [0032]. Since Zakharov establishes that other forms of machine learning can be used paragraph [0062] of Zakharov, it would have been obvious to use clustering to be able to group the requests together and find common solutions as shown in Mandel. This provides a more accurate understanding of the text and better solutions).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the machine learning model includes a cluster model.
The Mandel reference establishes that the use of cluster models in machine learning is known and would allow the system to group requests together and produce more accurate results. Mandel establishes that this type of machine learning was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the machine learning techniques shown in Zakharov and Ghatage with the machine learning techniques including a cluster model as taught in Mandel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Mandel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov and Ghatage, with the machine learning model including a cluster model as taught by Mandel, for the purposes of grouping requests together and refining the results. Since Zakharov establishes that other forms of machine learning can be used paragraph [0062] of Zakharov, it would have been obvious to use clustering to be able to group the requests together and find common solutions as shown in Mandel. This provides a more accurate understanding of the text and better solutions.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakharov et al. (US 2020/0134012 A1) hereafter Zakharov, in view of Ghatage et al. (US 2017/0372231 A1) hereafter Ghatage, further in view of Torii et al. (US 2013/0114100 A1) hereafter Torii.
As per claim 9, the combination of Zakharov and Ghatage teaches the above-enclosed invention; Zakharov further discloses generating a machine learning input to the one or more machine learning models, wherein the problem information comprises error information, and symptom information (Page 4, paragraph [0043] and [0048]; discloses that the problem information is symptom information regarding the product. As shown in Page 5, paragraph [0054] which establishes it can be “the printer produces a loud noise during printing” which are symptoms exhibited by the product during operation. Page 6, paragraph [0071]; discloses that the problem information can include error information through an error log), and 
	the machine learning input is generated by 
		generating error code information (Page 6, paragraph [0071]; discloses that the problem information can include error information through an error log), and
		performing keyword extraction on the error code information and the symptom information (Page 6, paragraph [0066]; discloses that the system extracts keywords from the training data. As stated above this data includes both the error codes and the symptom information).
	While Zakharov discloses the collection of error information it fails to explicitly state performing error code interpretation of the error information.
Torii, which like Zakharov talks about collecting and analyzing error codes, teaches it is known to perform interpretation of the error information (Page 4, paragraph [0061], Page 5, paragraph [0076] and Page 6, paragraph [0078]; teaches that the error codes are collected from error logs as done in Zakharov. The error codes are then analyzed or interpreted to determine why the errors are occurred. The system then uses this information to search for resolutions. Since Zakharov already collects both error code information and symptom information it would have been obvious to interpret that information as shown in Torii to determine why the error has occurred and to use this information to determine solutions as shown in Torii as this would assist in resolving the problem).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded. Zakharov however fails to explicitly disclose that it that it performs error code interpretation of the error information. 
Torii which like Zakharov talks about collecting error information teaches it is known perform error code interpretation of the error information to determine the reason for the error and develop the solution.
It would have been obvious to one of ordinary skill in the art to include in the machine learning system of Zakharov and Ghatage, the ability to perform error code interpretation of the error information as taught by Torii since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Torii, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov and Ghatage, with the ability to perform error code interpretation of the error information as taught by Torii, for the purposes of determining the cause of the problem to develop a solution. Since Zakharov already collects both error code information and symptom information it would have been obvious to interpret that information as shown in Torii to determine why the error has occurred and to use this information to determine solutions as shown in Torii as this would assist in resolving the problem.
As per claim 10, the combination of Zakharov, Ghatage and Torii teaches the above-enclosed invention; Zakharov further discloses performing an outcome analysis, wherein 
	the machine learning input is one of a plurality of machine learning inputs (Page 6, paragraph [0059]; discloses that the data can come from more than one source and can be specific to the particular device, device family or other product association),
	the plurality of machine learning inputs comprise
		existing problem information (Page 5, paragraphs [0050]-[0051]; discloses that the system retrieves the support history for the product)
			the outcome analysis is based, at least in part, on the resolution information (Page 5, paragraph [0056]; discloses that the successful resolutions are used to train the machine learning model. Page 7, paragraph [0074]; discloses that the outcomes from the requests are added to the training dataset to continually enhance machine learning),
	the machine learning analysis is performed by one or more machine learning systems of the resolution identification system, and results of the outcome analysis are fed back to the existing problem information (Page 5, paragraph [0056]; discloses that the successful resolutions are used to train the machine learning model. Page 7, paragraph [0074]; discloses that the outcomes from the requests are added to the training dataset to continually enhance machine learning).
	Ghatage, further teaches it is known for the inputs to comprise business rule information and the business rule information is fed back into the outcome analysis (Page 3, paragraph [0026]; teaches that the system can analyze business rules to classify a problem. This acts as a sub-intelligence engine as it is a subset of the data which is used to analyze the specific situation for that customer and their specific situation. Page 5, paragraphs [0042] and [0043] and Page 6, paragraph [0044]; teaches that the system can be trained on various types of data also including historical data and problem data and adapted over time to refine the data and improve the models. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results).
Zakharov discloses a machine learning system which analyzes problem data to determine possible solutions. The data in Zakharov includes symptoms and error information as well as historical information and what previous successes have been recorded. Torii teaches it is known perform error code interpretation of the error information to determine the reason for the error and develop the solution. The combination however fails to explicitly disclose that for the inputs to comprise business rule information and the business rule information is fed back into the outcome analysis. 
Ghatage teaches a similar resolution recommendation system which utilizes machine learning to analyze data. Ghatage establishes it is known for the inputs to comprise business rule information and the business rule information is fed back into the outcome analysis.
It would have been obvious to one of ordinary skill in the art to include in the machine learning system of Zakharov, Ghatage and Torii, the ability to consider additional inputs to comprise business rule information and the business rule information is fed back into the outcome analysis as taught by Ghatage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ghatage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using machine learning to recommend resolutions to problems provided by Zakharov, Ghatage and Torii, with the ability to consider additional inputs to comprise business rule information and the business rule information is fed back into the outcome analysis as taught by Ghatage, for the purposes of refining the results and improving the recommendations. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results.


Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 13 regarding the 101 rejections specifically that, “Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception, without significantly more. Applicant respectfully disagrees. However, to advance prosecution, Applicant has amended the claims for clarity. Applicant respectfully asserts that these amendments render the rejections moot. Therefore, Applicant respectfully requests that the rejection be withdrawn and the claims be placed in condition for allowance.”
The Examiner respectfully disagrees.
While the claims as amended discuss classifying information using machine learning the limitations fail to recite any specific manner in which these functions are used to achieve the result. As previously discussed the machine learning analysis and generating a resolution information are both general in nature that is they allow for any possible manner of performing these tasks. This is supported in the applicant’s originally filed specification which outlines that this can one of many possible ways of performing the analysis. As such this is merely applying the abstract idea of determining a solution to the problem based on the collected data on a computer, see MPEP 2106.05(f). As stated in MPEP 2106.05(f) if the claim fails to recite details of how a solution to a problem is accomplished, that is it covers any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, it does not integrate the judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it”. In this instant case the claims recite the use of machine learning which is a branch of artificial intelligence and covers a variety of techniques. Rather than claiming a specific technique or improvement to a technique the claims merely recite a general concept without any specifics as to how it is achieved. As such the claims do not integrate the judicial exception into a practical application or provide significantly more. The claims now recite a logistic regression model but does establish how that model is used only that the machine learning model is previously trained using this logistic regression model. As such the claims continue to be directed toward an abstract idea without reciting significantly more. Therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 14-17 regarding the art rejections specifically that, “On page 9 of the Office Action, with respect to Claim 1, the Office asserts that Zakharov (paragraphs [0045]-[0048], [0056], [0062], [0063], and [0074]-[0078]) teaches "the machine learning analysis is performed using one or more machine learning models, and each of the one or more machine learning models produces a corresponding one of the one or more model outputs". Claim 1 has been amended to recite, "the machine learning analysis is performed using one or more machine learning models, wherein at least one of the one or more machine learning models is trained as a logistic regression model, and each of the one or more machine learning models produces a corresponding one of the one or more model outputs, wherein at least one of the one or more machine learning models classifies the problem information as a problem type; updating business rule information based on the problem type". Applicant submits that Zakharov does not teach or suggest the functionality in amended Claim 1.”
“Zakharov (paragraph [0056]) teaches, "customer records (history) may be mapped or linked to bags-of-words, which bags-of-words may be mapped or linked to resolution codes obtained from maintenance or other service records associated with such customer records. For example, a map may be generated between symptoms of a problem in a form of a bag-of-words and a successful resolution of such problem presented in a form of a resolution code. A machine learning training process may be used to build such map between problem symptoms and resolution codes". In contrast to Zakharov, amended Claim 1 recites, "each of the one or more machine learning models produces a corresponding one of the one or more model outputs. wherein at least one of the one or more machine learning models classifies the problem information as a problem type; updating business rule information based on the problem type". Zakharov teaches, "machine learning training process may be used to build such map between problem symptoms and resolution codes". Zakharov fails to teach or suggest, "each of the one or more machine learning models produces a corresponding one of the one or more model outputs" nor "wherein at least one of the one or more machine learning models classifies the problem information as a problem type" nor "updating business rule information based on the problem type”.
	“Therefore, Claim 1 is believed to be allowable for at least the reasons recited above. Claims 11 and 16 recite the same subject matter as Claim 1, and are believed to be allowable for at least the same reasons as Claim 1. Further, Claims 2-9, 11-15, and 17-20 depend from Claims 1, 11, and 16 respectively, and are believed to be allowable as they depend from a claim that is believed to be allowable.”
	“The Office Action rejected Claims 7, 14, and 19 under 35 U.S.C. 103 as being unpatentable over Zakharov in view of Ghatage et al. (US 2017 /03 72231 ). The Office Action rejected Claims 8, 15, and 20 under 35 U.S.C. 103 as being unpatentable over Zakharov in view of Mandel et al. (US 2017/0223190). The Office Action rejected Claim 9 under 35 U.S.C. 103 as being unpatentable over Zakharov in view of Torii et al. (US 2013/0114100). The Office Action rejected Claim 10 under 35 U.S.C. 103 as being unpatentable over Zakharov in view of Torii and further in view of Ghatage. Applicant respectfully disagrees. However to advance prosecution, Applicant has amended claims 1, 11, and 16 for clarity. Applicant respectfully asserts that the cited art does not teach, suggest or disclose the claimed invention. Specifically, Applicant respectfully asserts that the cited art does not teach, "the machine learning analysis is performed using one or more machine learning models, wherein at least one of the one or more machine learning models is trained as a logistic regression model, and each of the one or more machine learning models produces a corresponding one of the one or more model outputs, wherein at least one of the one or more machine learning models classifies the problem information as a problem type; updating business rule information based on the problem type" as recited in the claims. Thus, Applicant asserts that one skilled in the relevant arts would not bridge this gap and these references may not be used as a proper 35 U.S.C. 103(a) rejection.”
	“Therefore, Applicant respectfully asserts that these references, in combination or in isolation, fail to satisfy the 35 U.S.C. 103 test as promulgated by the Supreme Court in KSR. As a result, Applicant asserts that this 35 U.S.C. 103 rejection is improper and respectfully request it be removed and Independent Claims 1, 11, and 16 be placed in condition for allowance. As Claims 2-9, 11-15, and 17-20 depend from Independent Claims 1, 11, and 16, Applicant asserts that they should be allowable for at least the same reasons as the Independent Claims from which they depend. Applicant therefore requests that the rejection of the dependent claims also be removed and the dependent claim also be placed in condition for allowance.”
	The Examiner respectfully disagrees.
While the applicant has alleged that the Zakharov fails to establish the limitation “the machine learning analysis is performed using one or more machine learning models, wherein at least one of the one or more machine learning models is trained as a logistic regression model” specifically Page 6, paragraph [0062]-[0063]; discloses that models are produced and used to train the machine learning to perform the mapping to the resolution. These models include Logistic Regression models. Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester. Zakharov additionally discloses each of the one or more machine learning models produces a corresponding one of the one or more model outputs, wherein at least one of the one or more machine learning models classifies the problem information, specifically Page 7, paragraphs [0074]-[0078]; discloses that the models are generated and used to find resolutions and provide those resolutions to the requester. In this case the outputs are the resolutions. Page 4, paragraph [0048]; discloses that the classification is performed identify text and symptoms of the problems. While Zakharov discusses classifying information it is not explicit that the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type. Ghatage, which was previously cited, teaches it is known for the machine learning models classifies the problem information as problem type and updating business rule information based on the problem type. Specifically Page 3, paragraph [0026]; teaches that the system can analyze business rules to classify a problem. This acts as a sub-intelligence engine as it is a subset of the data which is used to analyze the specific situation for that customer and their specific situation. Page 5, paragraphs [0042] and [0043] and Page 6, paragraph [0044]; teaches that the system can be trained on various types of data also including historical data and problem data and adapted over time to refine the data and improve the models. Thus the business rules are updated based on the problem type. Since Zakharov already parses the data and refines the model over time, it would have been obvious to consider any other specific rules such as business rules to determine what factors play a part in the resolution of a problem for a specific business or area as shown in Ghatage. This would allow the system to produce more accurate results. Lacking any additional arguments from the applicant the Examiner has not been persuaded. The Examiner asserts that the combination reads over the claims as currently written, therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Zakharov, and, where appropriate, in further view of Ghatage, Mandel and Torii.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanderlin (US 10,362,169 B1) – discusses classification based techniques such as logistical regression.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	11/5/2022